DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 06/23/2022 (“06-23-22 OA”), Applicant amended title and filed remarks and claim set in reply dated 08/29/2022 (“08-29-22 Reply”). 
Reasons for Allowance
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 06-23-22 OA. 
Applicant’s remarks in the 08-29-22 Reply have overcome the prior art rejections based at least in part on JP2008-229838A, JP2010-36296A and JP2007-216327A as set forth under line item numbers 2-3 of the 06-23-22 OA.
Reasons for allowance of independent claim 1 are set forth in the remarks of the 08-29-22 Reply. The Office agrees with each and every remark about the prior art rejection of claim 1.  
Reasons for the allowance of independent claim 8 are set forth under line item number 5 of the 06-23-22 OA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05 September 2022
/John P. Dulka/Primary Examiner, Art Unit 2895